PER CURIAM.
Dwayne Boatwright appeals an order of the trial court which summarily denied his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a).
In his motion, appellant sought credit against his prison sentence in a year 2000 prosecution, but attached a letter suggesting that the forty-one days of credit sought were actually demanded in an earlier, separate prosecution for time when a detainer warrant was placed on him. The motion and letter are confusing, and otherwise defective for failure to allege that the court records on their face demonstrate entitlement to the relief sought. This is regarded as a fatal flaw in a rule 3.800(a) motion for credit. See Milne v. State, 807 So.2d 725 (Fla. 4th DCA 2002); Skullestad v. State, 790 So.2d 516 (Fla. 4th DCA 2001); *540Toro v. State, 719 So.2d 947, 948 (Fla. 4th DCA 1998).
Therefore, we affirm the trial court order of summary denial, but without prejudice to any right appellant may have in the earlier prosecution to file a facially sufficient motion for jail credit under rule 3.800(a).
AFFIRMED.
GUNTHER, POLEN and GROSS, JJ., concur.